IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF RESIGNATION                             No. 69672
                OF JAMES EUGENE FITZGERALD,
                BAR NO. 10039.                                                FILED
                                                                              FEB 1 9 2016
                                                                             Il   IE K. LINDEMAN



                                                                                    ,ic)
                                                                        CLE

                                                                        BY    iivt:umeme
                                                                                      to it        RT




                          ORDER GRANTING PETITION FOR RESIGNATI N
                               This is a joint petition by the State Bar of Nevada and
                attorney James Eugene Fitzgerald for his resignation from the Nevada
                bar.
                               SCR 98(5) provides that Nevada attorneys who are not
                actively practicing law in this state may resign from the state bar if
                certain conditions are met. The petition includes statements from state
                bar staff confirming that no disciplinary, fee dispute arbitration, or client
                security fund matters are pending against Fitzgerald; and that he is
                current on all membership fee payments and other financial commitments
                relating to his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.     See SCR 98(5)(a)(2). Fitzgerald acknowledges that his
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct
                prior to resignation.     See SCR 98(5)(c)-(d). Finally, Fitzgerald has
                submitted an affidavit of compliance with SCR 115. See SCR 98(5)(e).



SUPREME COURT
      OF
    NEVADA


(0) 1947A
                             The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney James Eugene Fitzgerald's resignation.
                 SCR 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.




                                                          Parraguirre


                                                                                     ,   J.
                                                          Hardesty




                                                                                         J.
                                                          Saitta




                                                                                         J.




                 cc: James E. Fitzgerald
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e